UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AMZURA ENTERPRISES, INCORPORATED,      
d/b/a Amzco/Surgical Devices,
U.S.A.,
               Plaintiff-Defendant-
                         Appellant,
                and
GLOBAL FINANCIAL CORPORATION,
               Plaintiff-Intervenor-
                         Defendant,
                 v.                              No. 02-1987

ROWE INCORPORATED,
              Defendant-Appellee,
                and
STANLEY V. CAMPBELL; JAVAID A.
RATCHER, an individual; AFFILIATED
INDUSTRIES, INCORPORATED; FRANK
FRANCOIS, an individual,
                         Defendants.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                  (CA-96-1601-A, CA-97-956-A)

                       Argued: October 30, 2003

                      Decided: November 24, 2003

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.
2                    AMZURA ENTER’S v. ROWE INC.
Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Walter Elmer Diercks, RUBIN, WINSTON, DIERCKS,
HARRIS & COOKE, L.L.P., Washington, D.C., for Appellant. Timo-
thy Brian Mills, PATTON BOGGS, L.L.P., Washington, D.C., for
Appellee. ON BRIEF: Frederick D. Cooke, Jr., RUBIN, WINSTON,
DIERCKS, HARRIS & COOKE, L.L.P., Washington, D.C., for
Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   This case arises from the breach of a contract to lend money.
Amzura Enterprises, Inc. (AMZCO), the breaching party, appeals the
district court’s award of damages to Rowe, Inc. Specifically, AMZCO
asserts that the district court erred when it treated the value of medical
vehicles transferred under a substitute loan agreement as interest. We
affirm.

                                    I.

   A detailed description of the undisputed facts underlying this case
is contained in our previous opinion, Amzura Enterprises, Inc. v. Rat-
cher, 2001 WL 1023112, *1-2 (4th Cir. 2001) (unpublished) (per
curiam). We will briefly summarize them here. AMZCO contracted
to lend Rowe one million dollars to finance Rowe’s contract to pro-
vide twenty-nine medical vehicles to the United States Army and then
later refused to perform. Under the loan agreement, Rowe was to pay
AMZCO $554,040.40 in interest on the loan over a period of five
                     AMZURA ENTER’S v. ROWE INC.                        3
years. After AMZCO failed to perform, Rowe obtained substitute
financing from another lender. Under the substitute financing arrange-
ment, Rowe paid a total of $1,450,437.52 in fifty-six monthly install-
ments and assigned all of its "rights, title and interests" in the medical
vehicles to the substitute lender as consideration for the loan. The dis-
trict court concluded that the resale value of the vehicles at the con-
clusion of Rowe’s contract with the Army, $260,000, was part of the
interest that Rowe was required to pay under the substitute financing
arrangement. After making some adjustments that the parties do not
challenge, the district court concluded that Rowe had paid $86,323.98
more in interest under the substitute loan agreement than it would
have paid under the AMZCO financing agreement. Accordingly, the
district court granted summary judgment to Rowe, including prejudg-
ment interest, in the amount of $95,868.35.

                                   II.

   Under New York law, which governs this dispute,* "[t]he utmost
liability of a person who breaches his contract to lend money, in the
absence of notice of special circumstances, is for the increased inter-
est the other person was obliged to pay." Avalon Const. Corp. v.
Kirch Holding Co., 175 N.E.2d 651, 653 (N.Y. 1931) (quotations
omitted). Although seemingly a straightforward standard, the parties
dispute what it means to "pay" interest. Specifically, AMZCO asserts
that interest can be paid only in money, not in goods, because "pay"
means "to give money to in return for goods or services rendered."
(Appellant’s Br. at 21) (quoting The American Heritage Dictionary
911 (2d College ed. 1985)). Thus, according to AMZCO, the district
court should not have included the value of the medical vehicles in
its damage award, because interest cannot be paid in goods.

   AMZCO’s narrow definition of the term "pay" is in discord with
Black’s Law Dictionary, New York’s usury statute, and the New York
Uniform Commercial Code. According to Black’s, to "pay" is to "de-
liver to a creditor the value of a debt, either in money or in goods,
for his acceptance." Black’s Law Dictionary 1128 (6th ed. 1990)

   *The Rowe-Amzura contract contains a choice-of-law clause, which
specifies that the contract is to be governed by New York Law. The par-
ties do not dispute that New York law governs the case.
4                    AMZURA ENTER’S v. ROWE INC.
(emphasis added). Similarly, New York’s usury law prohibits credi-
tors from "receiv[ing] any money, goods or things in action as inter-
est" in excess of the statutory rate — clearly contemplating that
interest can be paid in goods. N.Y. Gen. Oblig. § 5-501(2) (McKinney
2003). Usury is not an issue in this case, but the statute is nonetheless
instructive of New York’s understanding of the term "interest." New
York’s Uniform Commercial Code, although not applicable here, is
also illustrative. It allows "payment" to be "made by any means or in
any manner current in the ordinary course of business unless the seller
demands payment in legal tender." N.Y.U.C.C. § 2-511 (McKinney
2003). These sources persuade us that interest may be paid in goods
under New York law. Accordingly, the district court properly treated
the value of the medical vehicles as interest when it calculated its
damage award.

                                  III.

  For the foregoing reasons, we affirm the judgment of the district
court.

                                                            AFFIRMED